DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 9-11 , filed March 14th 2022, with respect to the rejection(s) of claim(s) 1 and 10, as well as their dependent claims, under 35 U.S.C. 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brown (US 20140180160 A1).
	Regarding the applicant’s arguments regarding the rejection under 35 U.S.C. 102 and 103, the claim amendments incorporating explicitly alpha power being used for the odds of burst suppression calculations helps overcome the rejection.  Brown, however, teaches this limitation (Paragraphs 0237-0249:  Alpha power is linked with timing of LOC, Alpha power and waves have been analyzed with specific anesthetic drugs, and EEG marker (Alpha power, etc.) can be used in burst suppression probability algorithms and calculations).  Furthermore, the argument around sensitivity of a patient to a drug in the claim language being different than current and future brain states under a drug taught by the prior art is not persuasive, as current and future brain states would read under the broadest reasonable interpretation of sensitivity.
	Regarding the applicant’s argument regarding the rejection under 35 U.S.C. 101, the amendments do not overcome the previous rejection.  As discussed in the examiner interview, amendments clarifying the model, by adding patient data and drug types for example, were not present.  Additionally, an amendment to the claim language to adjust treatment of the patient, rather than just determining response of a patient to treatment, would further help to integrate the abstract idea into practical application. Therefore, the rejection is maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14th, 2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1-30 are all within at least one of the four categories.
Regarding Step 2, the independent claims (1 and 10) recites:
analyzing, with the processor, the physiological data to determine a brain function alpha power; 
determining, with the processor, based on the brain function alpha power, a response/sensitivity of the patient to the administration of at least one drug having anesthetic properties; 
generating, with the processor, a report indicating a sensitivity to the at least one drug having anesthetic properties or a dosing requirement of the patient to the administration of at least one drug having anesthetic properties.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
The claimed steps of analyzing, determining, and generating can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims 3 recite a step (analyzing EEG data for at least one indicator of brain function) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-30 is not integrated into a practical application because:  
•The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for analyzing, determining, and generating merely invoke a computer as a tool.
•The data-gathering step (analyzing) and the data-output step (determining and generating) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
•There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for analyzing, determining, and generating. 
•The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
•The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer analyzing, determining, and generating. The claims do not apply the obtained response measurement to a particular machine. Rather, the data is merely output in an post-solution step.
The additional elements are identified as follows: sensors and a processor.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
     	 • Applicant's specification (Paragraph [0041] and Fig. 1) which discloses that the processor and memory comprise generic computer components that are configured to perform the generic computer functions (analyzing, determining, and generating) that are well-understood, routine, and conventional activities previously known to the pertinent industry; and 
      	 • the non-patent literature cited herewith (“Computer Analysis of Electrophysiological Signals” by Dempster, 1993), which discloses the “now ubiquitous use of the computer in electrophysiology” (Pg. 536, Col. 1, Par. 1) and EEG (p. 536, col 1, para 2); 
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Purdon (cited by applicant, US 20140323898 A1) in view of Brown (US 20140180160 A1).
	Regarding claim 1, Purdon teaches a computerized method for determining a response of a patient to the administration of at least one drug having anesthetic properties (Paragraph 0011:  “a method for monitoring a patient experiencing an administration of at least one drug having anesthetic properties is provided”), the computerized method comprising: 
a) with a processor, receiving physiological data acquired from a patient (Paragraph 0036:  “In the physiological monitoring system 10, a medical patient 12 is monitored using one or more sensors 13”); 
b) analyzing, with the processor, the physiological data to determine a brain function alpha power (Paragraph 0010:  “The at least one processor is also configured to determine, from the sets of time-series data, a first set of signals in a first frequency range and a second set of signals in a second frequency range, the first set of signals describing a transient oscillation signature and the second set of signals describing a target wave signature, and identify, using the transient oscillation and target wave signatures, a degree of sedation consistent with the administration of at least one drug having anesthetic properties”, Paragraph 0052:  “elderly patients have a tendency to show lower amplitude alpha power under anesthesia, with some showing no visible alpha power”, Paragraph 0033:  “the dexmedetomidine spindles 2 appear as streaks in the high alpha (9-12 Hz) and low beta (13-25 Hz) bands, occurring in a similar frequency range as alpha oscillations generated during propofol-induced anesthesia”, Paragraph 0043:  “analysis system 318 may be configured to determine, based on measures, such as activity rate, power, amplitude, and so forth, associated with transient and low frequency oscillations, a current and future brain state under administration of anesthetic compounds”, and Paragraph 0052:  “the present disclosure recognizes that analyzing physiological data for signatures particular to a specific anesthetic compound or compounds administered and/or the profile of the patient substantially increases the ability to identify particular indicators”);
c) determining, with the processor, based on the brain function alpha power (Paragraph 0043:  “analysis system 318 may be configured to determine, based on measures, such as activity rate, power, amplitude, and so forth, associated with transient and low frequency oscillations, a current and future brain state under administration of anesthetic compounds”), a response of the patient to the administration of at least one drug having anesthetic properties (Paragraph 0046:  “In some embodiments, an index 331 may be include that indicates a state of consciousness, or degree of sedation”); and 
d) generating, with the processor, a report indicating a sensitivity to the at least one drug having anesthetic properties or a dosing requirement of the patient to the administration of at least one drug having anesthetic properties (Paragraph 0043:  “Accordingly, the analysis system 318 may receive the EEG waveforms from the monitoring system 316 and, as will be described, analyze the EEG waveforms and signatures therein based on a selected anesthesia compound, determine a state of the patient based on the analyzed EEG waveforms and signatures, and generate a report, for example, as a printed report or, preferably, a real-time display of signature information and determined state or index” and “a current and future brain state under administration of anesthetic compounds, or target endpoint, such as during general anesthesia or sedation”).
Purdon fails to explicitly teach wherein determining the response with the processor further includes calculating, with the processor and using the brain function alpha power, an odds of the patient experiencing burst suppression upon receiving a predetermined dose of the at least one drug having anesthetic.
Brown teaches wherein determining the response with the processor further includes calculating, with the processor and using the brain function alpha power, an odds of the patient experiencing burst suppression upon receiving a predetermined dose of the at least one drug having anesthetic (Paragraphs 0237-0249:  Alpha power is linked with timing of LOC, Alpha power and waves have been analyzed with specific anesthetic drugs, and EEG marker (Alpha power, etc.) can be used in burst suppression probability algorithms and calculations).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of Purdon to include the calculations of Brown, because it allows for the option to keep a patient at a specific burst suppression level (Paragraph 0248 of Brown).

Regarding claim 2, Purdon teaches where the method further comprises receiving, with the processor (Paragraph 0036:  “The signals are then processed by one or more processors 19”), at least one of electroencephalogram (EEG) data and cognitive testing data (Paragraph 0009:  “a novel approach is introduced for monitoring dexmedetomidine-induced sedation, using determined transient and low frequency oscillations present in acquired electroencephalogram ("EEG") data to identify brain state signatures”).

Regarding claim 3, Purdon teaches where the method further comprises analyzing, with the processor, EEG data in step b) to determine the brain function alpha power (Paragraph 0010:  “The at least one processor is also configured to determine, from the sets of time-series data, a first set of signals in a first frequency range and a second set of signals in a second frequency range, the first set of signals describing a transient oscillation signature and the second set of signals describing a target wave signature, and identify, using the transient oscillation and target wave signatures, a degree of sedation consistent with the administration of at least one drug having anesthetic properties”, Paragraph 0052:  “elderly patients have a tendency to show lower amplitude alpha power under anesthesia, with some showing no visible alpha power”, Paragraph 0033:  “the dexmedetomidine spindles 2 appear as streaks in the high alpha (9-12 Hz) and low beta (13-25 Hz) bands, occurring in a similar frequency range as alpha oscillations generated during propofol-induced anesthesia”, Paragraph 0043:  “analysis system 318 may be configured to determine, based on measures, such as activity rate, power, amplitude, and so forth, associated with transient and low frequency oscillations, a current and future brain state under administration of anesthetic compounds”, and Paragraph 0052:  “the present disclosure recognizes that analyzing physiological data for signatures particular to a specific anesthetic compound or compounds administered and/or the profile of the patient substantially increases the ability to identify particular indicators”).

Regarding claim 4, Purdon teaches where the method further comprises applying, with the processor (Paragraph 0036:  “The signals are then processed by one or more processors 19”), a multitaper technique in the analysis of step b) (Paragraph 0057:  “spectrograms could be generated using multitaper and sliding window methods to achieve precise and specific time-frequency resolution and efficiency”).

Regarding claim 5, Purdon teaches where the method further comprises identifying, with the processor (Paragraph 0036:  “The signals are then processed by one or more processors 19”), signatures in at least one of an amplitude and a power spectrum corresponding to the EEG data (Paragraph 0043:  “analysis system 318 may be configured to determine, based on measures, such as activity rate, power, amplitude, and so forth, associated with transient and low frequency oscillations”).

Regarding claim 6, Purdon teaches where the method further comprises receiving, with the processor (Paragraph 0036:  “The signals are then processed by one or more processors 19”), a user input comprising information regarding the patient, the at least one drug, or both (Paragraph 0052:  “the selection or indication of a desired drug, such as anesthesia compound or compounds, and/or a particular patient profile, such as a patient's age height, weight, gender, or the like”).

Regarding claim 10, Purdon teaches a system for determining a sensitivity of a patient to the administration of at least one drug having anesthetic properties (Paragraph 0010:  “a system for monitoring a patient experiencing an administration of at least one drug having anesthetic properties is provided”), the system comprising: 
a plurality of sensors configured to acquire physiological data from the patient (Paragraph 0043:  “As detailed below, the present disclosure takes advantage of signatures in physiological data, such as EEG data, acquired via sensors coupled to the patient during administration of at least one drug having anesthetic properties”); 
a processor programmed to execute instructions stored in a non-transitory computer-readable medium to (Paragraph 0077:  “An exemplary storage medium is coupled to a processor such that the processor can read information from, and write information to, the storage medium”): 
i) receive the physiological data (Paragraph 0036:  “In the physiological monitoring system 10, a medical patient 12 is monitored using one or more sensors 13”); 
ii) analyze the physiological data to determine an alpha wave of brain function (Paragraph 0010:  “The at least one processor is also configured to determine, from the sets of time-series data, a first set of signals in a first frequency range and a second set of signals in a second frequency range, the first set of signals describing a transient oscillation signature and the second set of signals describing a target wave signature, and identify, using the transient oscillation and target wave signatures, a degree of sedation consistent with the administration of at least one drug having anesthetic properties”, Paragraph 0052:  “elderly patients have a tendency to show lower amplitude alpha power under anesthesia, with some showing no visible alpha power”, Paragraph 0033:  “the dexmedetomidine spindles 2 appear as streaks in the high alpha (9-12 Hz) and low beta (13-25 Hz) bands, occurring in a similar frequency range as alpha oscillations generated during propofol-induced anesthesia”, Paragraph 0043:  “analysis system 318 may be configured to determine, based on measures, such as activity rate, power, amplitude, and so forth, associated with transient and low frequency oscillations, a current and future brain state under administration of anesthetic compounds”, and Paragraph 0052:  “the present disclosure recognizes that analyzing physiological data for signatures particular to a specific anesthetic compound or compounds administered and/or the profile of the patient substantially increases the ability to identify particular indicators”); 
iii) determine, based on the alpha wave of brain function (Paragraph 0043:  “analysis system 318 may be configured to determine, based on measures, such as activity rate, power, amplitude, and so forth, associated with transient and low frequency oscillations, a current and future brain state under administration of anesthetic compounds”), a sensitivity of the patient to the administration of at least one drug having anesthetic properties (Paragraph 0046:  “In some embodiments, an index 331 may be include that indicates a state of consciousness, or degree of sedation”); 
iv) generate a report indicating the sensitivity of the patient to the administration of at least one drug having anesthetic; and an output for providing the report (Paragraph 0043:  “Accordingly, the analysis system 318 may receive the EEG waveforms from the monitoring system 316 and, as will be described, analyze the EEG waveforms and signatures therein based on a selected anesthesia compound, determine a state of the patient based on the analyzed EEG waveforms and signatures, and generate a report, for example, as a printed report or, preferably, a real-time display of signature information and determined state or index” and “a current and future brain state under administration of anesthetic compounds, or target endpoint, such as during general anesthesia or sedation”).
Purdon fails to explicitly teach wherein the processor is further programmed to calculate, with the processor and using the brain function alpha power, an odds of the patient experiencing burst suppression upon receiving a predetermined dose of the at least one drug having anesthetic.
Brown teaches wherein the processor is further programmed to calculate, with the processor and using the brain function alpha power, an odds of the patient experiencing burst suppression upon receiving a predetermined dose of the at least one drug having anesthetic (Paragraphs 0237-0249:  Alpha power is linked with timing of LOC, Alpha power and waves have been analyzed with specific anesthetic drugs, and EEG marker (Alpha power, etc.) can be used in burst suppression probability algorithms and calculations).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the determining of Purdon to include the calculations of Brown, because it allows for the option to keep a patient at a specific burst suppression level (Paragraph 0248 of Brown).

	Regarding claim 11, Purdon teaches where the plurality of sensors is further configured to acquire electroencephalogram (EEG) data from the patient (Paragraph 0009:  “a novel approach is introduced for monitoring dexmedetomidine-induced sedation, using determined transient and low frequency oscillations present in acquired electroencephalogram ("EEG") data to identify brain state signatures”).
	
Regarding claim 12, Purdon teaches where the processor is further programmed to analyze the EEG data to determine the alpha wave of brain function (Paragraph 0010:  “The at least one processor is also configured to determine, from the sets of time-series data, a first set of signals in a first frequency range and a second set of signals in a second frequency range, the first set of signals describing a transient oscillation signature and the second set of signals describing a target wave signature, and identify, using the transient oscillation and target wave signatures, a degree of sedation consistent with the administration of at least one drug having anesthetic properties”, Paragraph 0052:  “elderly patients have a tendency to show lower amplitude alpha power under anesthesia, with some showing no visible alpha power”, Paragraph 0033:  “the dexmedetomidine spindles 2 appear as streaks in the high alpha (9-12 Hz) and low beta (13-25 Hz) bands, occurring in a similar frequency range as alpha oscillations generated during propofol-induced anesthesia”, Paragraph 0043:  “analysis system 318 may be configured to determine, based on measures, such as activity rate, power, amplitude, and so forth, associated with transient and low frequency oscillations, a current and future brain state under administration of anesthetic compounds”, and Paragraph 0052:  “the present disclosure recognizes that analyzing physiological data for signatures particular to a specific anesthetic compound or compounds administered and/or the profile of the patient substantially increases the ability to identify particular indicators”).

Regarding claim 13, Purdon teaches where the processor is further programmed to apply a multitaper technique in the analysis (Paragraph 0057:  “spectrograms could be generated using multitaper and sliding window methods to achieve precise and specific time-frequency resolution and efficiency”).

Regarding claim 14, Purdon teaches where the processor is further programmed to identify signatures in at least one of an amplitude and a power spectrum corresponding to the EEG data (Paragraph 0043:  “analysis system 318 may be configured to determine, based on measures, such as activity rate, power, amplitude, and so forth, associated with transient and low frequency oscillations”).

Regarding claim 15, Purdon teaches where the system further comprises a user interface configured to receive an indication of the patient, of the at least one drug, or both (Paragraph 0052:  “the selection or indication of a desired drug, such as anesthesia compound or compounds, and/or a particular patient profile, such as a patient's age height, weight, gender, or the like”).

Regarding claim 16, Purdon teaches where the processor is further programmed to determine the sensitivity based on the indication (Paragraph 0043:  “the monitoring system 316 and analysis system 318 may be configured to determine, based on measures, such as activity rate, power, amplitude, and so forth, associated with transient and low frequency oscillations, a current and future brain state under administration of anesthetic compounds, or target endpoint, such as during general anesthesia or sedation”).

Claims 7-9, 17-23, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Purdon and Brown in view of Struys (cited by applicant, US 20030045858 A1).
	Regarding claim 7, Purdon and Brown fail to teach where the method further comprises generating a pharmacodynamic curve based on the response determined.
	Struys teaches where the method further comprises generating a pharmacodynamic curve based on the response determined (Paragraph 0064:  “This observation is performed to enable the medication delivery controller 108 to calculate the patient's individual response profile. In the case of an anesthetic drug, the response profile is, in one embodiment, a pharmacodynamic Hill curve”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Purdon and Brown to incorporate the generation of a pharmacodynamics curve taught by Struys, because a pharmacodynamics curve is a very popular dose-response visualization that would help prevent negative cognitive consequences from inappropriate dosing (Paragraph 0064 of Struys).

	Regarding claim 8, Purdon and Brown fail to teach where the method further comprises analyzing, with the processor, the physiological data to determine a likelihood of a burst suppression and estimating a drug dose based on the likelihood.
	Struys teaches wherein the method further comprises analyzing, with the processor, the physiological data to determine a likelihood of a burst suppression and estimating a drug dose based on the likelihood (Paragraph 0093:  “In embodiments utilizing the bispectral EEG monitor, the burst suppression ratio can be calculated and utilized as a marker of very deep anesthesia. Suppression ratio, which is a time-domain EEG parameter, indicates the proportion of a given epoch that is represented by an iso-electrical EEG.” And Paragraph 0094:  “In a closed-loop system, a suppression ratio of greater than 10%, for example, can be applied as a limit for the maximum effect-site concentration. If set as a maximum, a further increase in the effect-site concentration is not allowed to be administered even if the medication delivery controller calculates a higher level”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Purdon and Brown to include the burst suppression analysis of Struys, because the burst suppression analysis would help ensure the correct dosage is given to a patient by identifying deep anesthesia (Paragraph 0093 of Struys).

	Regarding claim 9, Purdon and Brown fail to teach where the method further comprises estimating, with the processor, a drug dose, based on the response determined, for achieving a predetermined state of anesthesia or sedation of the patient.
Struys teaches where the method further comprises estimating, with the processor, a drug dose, based on the response determined, for achieving a predetermined state of anesthesia or sedation of the patient (Paragraph 0094:  “In a closed-loop system, a suppression ratio of greater than 10%, for example, can be applied as a limit for the maximum effect-site concentration. If set as a maximum, a further increase in the effect-site concentration is not allowed to be administered even if the medication delivery controller calculates a higher level” and Paragraph 0097:  “As stated above, medication delivery unit 112 can be implemented utilizing a variety of technologies. In one embodiment, a Graseby.RTM. 3400 syringe pump is implemented as medication delivery unit 112. This pump is capable of communicating with a controller via an RS-232 interface. Pump infusion rates can be set between 0 and 1200 mL/hour by medication delivery controller 108 in these embodiments”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Purdon and Brown to include the dose estimation of Struys, because the dose estimation helps find the correct dosage for the patient, further improving safety (Paragraph 0094 of Struys).

	Regarding claim 17, Purdon and Brown fail to teach wherein the processor is further programmed to generate a pharmacodynamic curve based on the sensitivity determined.
Struys teaches wherein the processor is further programmed to generate a pharmacodynamic curve based on the sensitivity determined (Paragraph 0064:  “This observation is performed to enable the medication delivery controller 108 to calculate the patient's individual response profile. In the case of an anesthetic drug, the response profile is, in one embodiment, a pharmacodynamic Hill curve”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Purdon and Brown to incorporate the generation of a pharmacodynamics curve taught by Struys, because a pharmacodynamics curve is a very popular dose-response visualization that would help prevent negative cognitive consequences from inappropriate dosing (Paragraph 0064 of Struys).

Regarding claim 18, Purdon and Brown fail to teach wherein the processor is further programmed to analyze the physiological data to determine a likelihood of a burst suppression, and estimate a drug dose based on the likelihood.
Struys teaches wherein the processor is further programmed to analyze the physiological data to determine a likelihood of a burst suppression, and estimate a drug dose based on the likelihood (Paragraph 0093:  “In embodiments utilizing the bispectral EEG monitor, the burst suppression ratio can be calculated and utilized as a marker of very deep anesthesia. Suppression ratio, which is a time-domain EEG parameter, indicates the proportion of a given epoch that is represented by an iso-electrical EEG.” And Paragraph 0094:  “In a closed-loop system, a suppression ratio of greater than 10%, for example, can be applied as a limit for the maximum effect-site concentration. If set as a maximum, a further increase in the effect-site concentration is not allowed to be administered even if the medication delivery controller calculates a higher level”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Purdon and Brown to include the burst suppression analysis of Struys, because the burst suppression analysis would help ensure the correct dosage is given to a patient by identifying deep anesthesia (Paragraph 0093 of Struys).

Regarding claim 19, Purdon and Brown fail to teach wherein the processor is further programmed to estimate a drug dose, based on the sensitivity determined, to achieve a predetermined state of anesthesia or sedation of the patient.
Struys teaches wherein the processor is further programmed to estimate a drug dose, based on the sensitivity determined, to achieve a predetermined state of anesthesia or sedation of the patient (Paragraph 0094:  “In a closed-loop system, a suppression ratio of greater than 10%, for example, can be applied as a limit for the maximum effect-site concentration. If set as a maximum, a further increase in the effect-site concentration is not allowed to be administered even if the medication delivery controller calculates a higher level” and Paragraph 0097:  “As stated above, medication delivery unit 112 can be implemented utilizing a variety of technologies. In one embodiment, a Graseby.RTM. 3400 syringe pump is implemented as medication delivery unit 112. This pump is capable of communicating with a controller via an RS-232 interface. Pump infusion rates can be set between 0 and 1200 mL/hour by medication delivery controller 108 in these embodiments”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Purdon and Brown to include the dose estimation of Struys, because the dose estimation helps find the correct dosage for the patient, further improving safety (Paragraph 0064 of Struys).

Regarding claim 20, Purdon and Brown fail to teach wherein the system further comprises a drug delivery system controllable by the processor and configured to deliver to the patient the drug dose estimated.
Struys teaches wherein the system further comprises a drug delivery system controllable by the processor and configured to deliver to the patient the drug dose estimated (Paragraph 0044:  “Provided the patient response profile has not changed, medication delivery controller 108 continues to operate in the closed-loop mode and maintains the current blood concentration level of the medication” and Paragraph 0070:  “Local memory 812 can be used to store program instructions that control processor 808, values or other variables used in operation of processor 808 in executing the program instructions, and results of the operation of medication delivery controller 108”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Purdon and Brown to include the dose delivering of Struys, because the dose estimation helps find adjust and adapt dosage based on specific patient profiles (Paragraph 0044 of Struys).

Regarding claim 21, Purdon and Brown fail to teach wherein the processor is further configured to operate the system in a closed-loop to control the predetermined state of anesthesia or sedation of the patient.
Struys teaches wherein the processor is further configured to operate the system in a closed-loop to control the predetermined state of anesthesia or sedation of the patient (Paragraph 0044:  “Provided the patient response profile has not changed, medication delivery controller 108 continues to operate in the closed-loop mode and maintains the current blood concentration level of the medication” and Paragraph 0070:  “Local memory 812 can be used to store program instructions that control processor 808, values or other variables used in operation of processor 808 in executing the program instructions, and results of the operation of medication delivery controller 108”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Purdon and Brown to include the closed loop of Struys, because the dose estimation helps find adjust and adapt dosage based on specific patient profiles (Paragraph 0044 of Struys).

Regarding claim 22, Purdon and Brown fail to teach wherein in the physiological data is acquired pre- operatively and the sensitivity indicates a prediction of anesthetic drug requirements and likelihood of burst suppression during an operative procedure
Struys teaches wherein in the physiological data is acquired pre-operatively (Paragraph 0015:  “in accordance with one embodiment of the invention, a medication delivery controller uses a patient response profile to determine a concentration of medication in the patient that will achieve the desired effect on the patient”) and the sensitivity indicates a prediction of anesthetic drug requirements (Paragraph 0015:  “to determine a concentration of medication in the patient that will achieve the desired effect on the patient”) and likelihood of burst suppression during an operative procedure (Paragraph 0093:  “In embodiments utilizing the bispectral EEG monitor, the burst suppression ratio can be calculated and utilized as a marker of very deep anesthesia. Suppression ratio, which is a time-domain EEG parameter, indicates the proportion of a given epoch that is represented by an iso-electrical EEG.” And Paragraph 0094:  “In a closed-loop system, a suppression ratio of greater than 10%, for example, can be applied as a limit for the maximum effect-site concentration. If set as a maximum, a further increase in the effect-site concentration is not allowed to be administered even if the medication delivery controller calculates a higher level”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Purdon and Brown to include the burst suppression analysis of Struys, because the burst suppression analysis would help ensure the correct dosage is given to a patient by identifying when deep anesthesia periods could occur (Paragraph 0093 of Struys).

Regarding claims 23 and 27, Purdon further teaches wherein the physiological data includes cognitive testing data (Paragraph 0034:  “physiological data, such as EEG data).

Regarding claim 26, Purdon teaches a system for determining a sensitivity of a patient to the administration of at least one drug having anesthetic properties (Paragraph 0010:  “a system for monitoring a patient experiencing an administration of at least one drug having anesthetic properties is provided”), the system comprising: 
a plurality of sensors configured to acquire physiological data from the patient (Paragraph 0043:  “As detailed below, the present disclosure takes advantage of signatures in physiological data, such as EEG data, acquired via sensors coupled to the patient during administration of at least one drug having anesthetic properties”); 
a processor programmed to execute instructions stored in a non-transitory computer-readable medium to (Paragraph 0077:  “An exemplary storage medium is coupled to a processor such that the processor can read information from, and write information to, the storage medium”): 
i) receive the physiological data (Paragraph 0036:  “In the physiological monitoring system 10, a medical patient 12 is monitored using one or more sensors 13”); 
ii) analyze the physiological data to determine an alpha wave of brain function (Paragraph 0010:  “The at least one processor is also configured to determine, from the sets of time-series data, a first set of signals in a first frequency range and a second set of signals in a second frequency range, the first set of signals describing a transient oscillation signature and the second set of signals describing a target wave signature, and identify, using the transient oscillation and target wave signatures, a degree of sedation consistent with the administration of at least one drug having anesthetic properties”, Paragraph 0052:  “elderly patients have a tendency to show lower amplitude alpha power under anesthesia, with some showing no visible alpha power”, Paragraph 0033:  “the dexmedetomidine spindles 2 appear as streaks in the high alpha (9-12 Hz) and low beta (13-25 Hz) bands, occurring in a similar frequency range as alpha oscillations generated during propofol-induced anesthesia”, Paragraph 0043:  “analysis system 318 may be configured to determine, based on measures, such as activity rate, power, amplitude, and so forth, associated with transient and low frequency oscillations, a current and future brain state under administration of anesthetic compounds”, and Paragraph 0052:  “the present disclosure recognizes that analyzing physiological data for signatures particular to a specific anesthetic compound or compounds administered and/or the profile of the patient substantially increases the ability to identify particular indicators”); 
iii) determine, based on the alpha wave of brain function (Paragraph 0043:  “analysis system 318 may be configured to determine, based on measures, such as activity rate, power, amplitude, and so forth, associated with transient and low frequency oscillations, a current and future brain state under administration of anesthetic compounds”), a sensitivity of the patient to the administration of at least one drug having anesthetic properties (Paragraph 0046:  “In some embodiments, an index 331 may be include that indicates a state of consciousness, or degree of sedation”); 
iv) generate a report indicating the sensitivity of the patient to the administration of at least one drug having anesthetic; and an output for providing the report (Paragraph 0043:  “Accordingly, the analysis system 318 may receive the EEG waveforms from the monitoring system 316 and, as will be described, analyze the EEG waveforms and signatures therein based on a selected anesthesia compound, determine a state of the patient based on the analyzed EEG waveforms and signatures, and generate a report, for example, as a printed report or, preferably, a real-time display of signature information and determined state or index” and “a current and future brain state under administration of anesthetic compounds, or target endpoint, such as during general anesthesia or sedation”).
Purdon and Brown fail to teach wherein in the physiological data is acquired pre- operatively and the sensitivity indicates a prediction of anesthetic drug requirements and likelihood of burst suppression during an operative procedure
Struys teaches wherein in the physiological data is acquired pre-operatively (Paragraph 0015:  “in accordance with one embodiment of the invention, a medication delivery controller uses a patient response profile to determine a concentration of medication in the patient that will achieve the desired effect on the patient”) and the sensitivity indicates a prediction of anesthetic drug requirements (Paragraph 0015:  “to determine a concentration of medication in the patient that will achieve the desired effect on the patient”) and likelihood of burst suppression during an operative procedure (Paragraph 0093:  “In embodiments utilizing the bispectral EEG monitor, the burst suppression ratio can be calculated and utilized as a marker of very deep anesthesia. Suppression ratio, which is a time-domain EEG parameter, indicates the proportion of a given epoch that is represented by an iso-electrical EEG.” And Paragraph 0094:  “In a closed-loop system, a suppression ratio of greater than 10%, for example, can be applied as a limit for the maximum effect-site concentration. If set as a maximum, a further increase in the effect-site concentration is not allowed to be administered even if the medication delivery controller calculates a higher level”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Purdon and Brown to include the burst suppression analysis of Struys, because the burst suppression analysis would help ensure the correct dosage is given to a patient by identifying when deep anesthesia periods could occur (Paragraph 0093 of Struys).

Claims 25 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Purdon, Brown, and Struys as applied to claims 1 and 10 above, and further in view of Van der Linde ("EEG in the FEAB model: measurement of electroencephalographical burst suppression and seizure liability in safety pharmacology”, 2011).	
	Regarding claims 25, Purdon fails to teach calculating the odds with the processor.
Struys teaches calculating the odds with the processor (Paragraph 0093:  “utilizing the bispectral EEG monitor, the burst suppression ratio can be calculated”). It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Purdon to include the burst suppression analysis of Struys, because the burst suppression analysis would help ensure the correct dosage is given to a patient by identifying when deep anesthesia periods could occur (Paragraph 0093 of Struys).
	Purdon, Brown, and Struys fail to teach applying a pharmacological model, wherein odds of burst suppression increases as the brain function alpha power decreases.  
	Van der Linde teaches applying a pharmacological model, wherein odds of burst suppression increases as the brain function alpha power decreases (Pg. 98, Col. 1:  “Burst suppression ratio (BSR) was calculated as the percentage of time per 15 s epoch that the EEG spends in suppression. The formula that was used is as follows: (suppression time (s) ⁄ 15 s)×100=BSR (%), with 0%=no suppression and 100%=EEG silence” and Pg. 97, Col. 2:  “a Fourier transformation divides the raw signal into four frequency power bands: delta (δ;0.5–3.5 Hz), theta (θ;3.5–7.5 Hz),alpha (α;7.5–12.5 Hz) and beta (β;12.5–45 Hz)”:  high BSR means EEG silence so low alpha power).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the burst suppression calculation of Purdon, Brown, and Struys to explicitly use alpha power taught by Van der Linde, because it helps in accuracy of the burst suppression calculation (Pg. 98, Col. 1 of Van der Linde).

Regarding claim 29, Purdon fails to teach wherein the processor is further programmed to determine the sensitivity.
Struys teaches wherein the processor is further programmed to determine the sensitivity (Paragraph 0093:  “utilizing the bispectral EEG monitor, the burst suppression ratio can be calculated”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Purdon to include the burst suppression analysis of Struys, because the burst suppression analysis would help ensure the correct dosage is given to a patient by identifying when deep anesthesia periods could occur (Paragraph 0093 of Struys).
Purdon, Brown, and Struys fail to teach calculating, using the alpha wave, an alpha wave power in the sensitivity calculation.
Van der Linde teaches calculating, using the alpha wave, an alpha wave power in the sensitivity calculation (Pg. 98, Col. 1:  “Burst suppression ratio (BSR) was calculated as the percentage of time per 15 s epoch that the EEG spends in suppression. The formula that was used is as follows: (suppression time (s) ⁄ 15 s)×100=BSR (%), with 0%=no suppression and 100%=EEG silence” and Pg. 97, Col. 2:  “a Fourier transformation divides the raw signal into four frequency power bands: delta (δ;0.5–3.5 Hz), theta (θ;3.5–7.5 Hz),alpha (α;7.5–12.5 Hz) and beta (β;12.5–45 Hz)”:  uses alpha power to determine suppression time to calculate the burst suppression).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the burst suppression calculation of Purdon, Brown, and Struys to explicitly use alpha waves taught by Van der Linde, because it helps in accuracy of the burst suppression calculation (Pg. 98, Col. 1 of Van der Linde).

Regarding claim 30, Purdon and Brown fail to teach wherein, to calculate the odds, the processor is programmed.
Struys teaches wherein, to calculate the odds, the processor is programmed (Paragraph 0093:  “utilizing the bispectral EEG monitor, the burst suppression ratio can be calculated”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Purdon to include the burst suppression analysis of Struys, because the burst suppression analysis would help ensure the correct dosage is given to a patient by identifying when deep anesthesia periods could occur (Paragraph 0093 of Struys).
Purdon, Brown, and Struys fail to teach applying a pharmacological model where odds of burst suppression increases as the alpha wave power decreases.
	Van der Linde teaches applying a pharmacological model where odds of burst suppression increases as the alpha wave power decreases (Pg. 98, Col. 1:  “Burst suppression ratio (BSR) was calculated as the percentage of time per 15 s epoch that the EEG spends in suppression. The formula that was used is as follows: (suppression time (s) ⁄ 15 s)×100=BSR (%), with 0%=no suppression and 100%=EEG silence” and Pg. 97, Col. 2:  “a Fourier transformation divides the raw signal into four frequency power bands: delta (δ;0.5–3.5 Hz), theta (θ;3.5–7.5 Hz),alpha (α;7.5–12.5 Hz) and beta (β;12.5–45 Hz)”:  high BSR means EEG silence so low alpha power).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the burst suppression calculation of Purdon, Brown, and Struys to explicitly use alpha power taught by Van der Linde, because it helps in accuracy of the burst suppression calculation (Pg. 98, Col. 1 of Van der Linde).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        



/TSE W CHEN/Supervisory Patent Examiner, Art Unit 3791